Title: To James Madison from Abraham Gibbs, 24 September 1807
From: Gibbs, Abraham
To: Madison, James



Sir
Palermo 24th. Septr. 1807

I have the honor herewith to hand you the Dispatches of Mr Davison, Consul of the United States at Tripoli, & in the same time the returns of the American trade at this port, during the first Six Months of the present year.  It has ever since been increasing, & the American Carrying trade It become very considerable in our parts, owing to the Scarcity of Neutral flags in the Mediterranean.
By a Cutter arrived in Twenty two days from England we have heard that all differences between that Country & the United States were likely to be accomodated, which has induced me to allow all the American Vessels at present in this port to the Amount of ten, to proceed on their Voyages, which I had Suspended for a few days on hearing of the fatal Accident happened to the U. S. fregate Chesapeak.  I have the honor to remain respectfully Your most humble & Obedient Servant

Abraham Gibbs,Consul



PS.  I Beg leave to enclose a Letter for the honb. Saml L. Mitchill, Senator.

